

Exhibit 10.22
PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT (this “Agreement”) is dated as of June 20, 2008, among
SPORT CHALET, INC., a Delaware corporation (“Pledgor”), and BANK OF AMERICA,
N.A., a national banking association, as administrative agent for the Lenders
(“Agent”) in connection with the Loan Agreement described below.
 
R E C I T A L S:


WHEREAS, Pledgor is indebted to Agent and Secured Parties pursuant to that
certain Amended and Restated Loan and Security Agreement dated as of even date
herewith (as amended, restated, or otherwise modified from time to time, the
“Loan Agreement”); and
 
WHEREAS, the parties wish to provide for the terms and conditions upon which the
Obligations shall be secured by the Pledged Collateral (as defined below); and
 
WHEREAS, this Agreement is made to secure the Obligations and in consideration
of advances, credit or other financial accommodations now or hereafter being
afforded to Borrower by Agent and Secured Parties;
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
DEFINITIONS; RULES OF CONSTRUCTION
 
1.1. Definitions. Initially capitalized terms used but not defined herein have
the respective meanings set forth in the Loan Agreement. As used herein, the
following terms have the meanings set forth below:
 
Pledged Collateral: collectively, (a) all the shares of capital stock and all of
the membership or other equity interests in each Subsidiary of Pledgor, each
owned beneficially and of record by Pledgor, including the shares and membership
interests listed on Schedule I attached hereto and made a part hereof, and all
cash, dividends, distributions, other securities, instruments, rights, and other
property at any time and from time to time received or receivable in respect
thereof or in exchange for all or any part thereof, including dividends,
distributions, warrants, profits, rights to subscribe, rights to return of its
contribution, conversion rights, liquidating dividends, and other rights
(subject to Section 6.1 below); (b) all other property hereafter delivered to
Agent (or any agent or bailee holding on behalf of Agent) by Pledgor in
substitution for or in addition to any of the foregoing, and all certificates
and instruments representing or evidencing such other property and all cash,
dividends, other securities, instruments, rights and other property at any time
and from time to time received or receivable in respect thereof or in exchange
for all or any part thereof, including dividends, distributions, warrants,
profits, rights to subscribe, conversion rights, liquidating dividends and other
rights; and (c) all proceeds of all of the foregoing.
 
Secured Obligations: all “Obligations” (as defined in the Loan Agreement).

1

--------------------------------------------------------------------------------



1.2. Certain Matters of Construction. The terms “herein”, “hereof”, “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,”,
“through” means “through and including,” and “to” and “until” each mean “to but
excluding,”. The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation hereof. All references to (a) laws or statutes include all
related rules, regulations, interpretations, amendments and successor
provisions; (b) any document, instrument or agreement include any amendments,
waivers and other modifications, extensions or renewals (to the extent permitted
hereby); (c) any section mean, unless the context otherwise requires, a section
of this Agreement; (d) any exhibits or schedules mean, unless the context
otherwise requires, exhibits and schedules attached hereto, which are hereby
incorporated by reference; (e) any Person include successors and assigns; or (f)
unless otherwise specified herein, discretion of Agent means the sole and
absolute discretion of Agent. Pledgor shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent or any other
Secured Party hereunder. No provision hereof shall be construed against any
party by reason of such party having, or being deemed to have, drafted the
provision.
 
SECTION 2. PLEDGED COLLATERAL
 
2.1 Pledge of Collateral. Pledgor hereby pledges and assigns to Agent and grants
to Agent a security interest in all of the Pledged Collateral, whether now owned
or hereafter acquired, to secure prompt payment and full performance of the
Secured Obligations.
 
2.2 Delivery of Certificates. All certificates or instruments representing or
evidencing the Pledged Collateral must be delivered to and held by or on behalf
of Agent pursuant to this Agreement and must be in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to Agent. Agent has the right,
at any time after an Event of Default (as defined herein) has occurred and is
continuing, in its reasonable discretion and without notice to Pledgor, to
transfer to or to register any or all of the Pledged Collateral in the name of
Agent or any of its nominees. In addition, Agent has the right at any time to
exchange certificates or instruments representing or evidencing any or all of
the Pledged Collateral for certificates or instruments of smaller or larger
denominations.
 
2.3. Certain Certificated and Non-Certificated Securities. Each interest in any
limited liability company or partnership controlled by Pledgor, pledged
hereunder and represented by a certificate, shall be a “security” within the
meaning of Division 8 of the California Uniform Commercial Code (“Article 8”),
shall be covered by Article 8 and shall at all times hereafter be represented by
a certificate. Pledgor further acknowledges and agrees that (a) each interest in
any limited liability company or partnership controlled by Pledgor, pledged
hereunder and not represented by a certificate, shall not be for purposes of
this Agreement and the other Loan Documents a “security” within the meaning of
Article 8 and shall not be governed by Article 8, and (b) Pledgor shall at no
time elect to treat any such interest as a “security” within the meaning of
Article 8 or issue any certificate representing such interest, in each case
unless Pledgor provides prior written notification to the Agent of such election
and promptly delivers any such certificate to Agent pursuant to the terms
hereof.
 
2.4. Dividends and Replacement Stock. Except as provided in Section 6.1 below,
in the event that Pledgor receives any cash, dividends, other securities,
instruments, rights or other property at any time and from time to time received
or receivable in respect of any of the Pledged Collateral, or in exchange for
all or any part thereof, including dividends, distributions, warrants, profits,
rights to subscribe, conversion rights, liquidating dividends, and other rights,
Pledgor acknowledges that the same will be received IN TRUST for Agent and will
immediately deliver the same to Agent in original form of receipt, together with
any stock or bond powers, assignments, endorsements, or other documents or
instruments as Agent may request to establish, protect, or perfect Agent’s
interest in respect of such Pledged Collateral.

2

--------------------------------------------------------------------------------



SECTION 3. REPRESENTATIONS AND WARRANTIES
 
3.1. General Representations and Warranties. To induce Agent to enter into the
Loan Agreement and the other Loan Documents, Pledgor represents and warrants
that:
 
3.1.1 Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on the schedules to the Loan Agreement, Pledgor has not
been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person. The chief executive offices and
other places of business of Pledgor are shown on the schedules to the Loan
Agreement. During the five years preceding the Closing Date, Pledgor has not had
any other office or place of business except as shown in the schedules to the
Loan Agreement.
 
3.1.2 Ownership of Pledged Collateral. Pledgor is the sole legal, beneficial,
and, if applicable, record owner of the Pledged Collateral (or, in the case of
after-acquired Pledged Collateral, will be the sole such owner thereof), having
good and marketable title thereto, free of all liens, security interests,
encumbrances, or claims of any kind other than those in favor of Agent under
this Agreement.
 
3.1.3 Securities Act. All shares of stock constituting Pledged Collateral:
(a) have been duly and validly issued in compliance with (or pursuant to a valid
exception from) all Applicable Laws (including the Securities Act of 1933, as
amended (the “Securities Act”)); (b) are fully paid, nonassessable, and free of
preemptive rights; (c) are not subject to any restrictions upon the voting
rights or upon the transfer thereof other than pursuant to the Securities Act
and any applicable “blue sky” laws; (d) constitute all securities of Pledgor’s
Subsidiaries owned beneficially and of record by Pledgor; and (e) constitute
100% of the issued and outstanding shares of each class of voting and non-voting
stock or membership or other equity interests of Pledgor’s Subsidiaries owned by
Pledgor.
 
3.1.4. Representations and Warranties in Loan Agreement Incorporated. Without
limiting any of the foregoing representations and warranties, Pledgor represents
and warrants that each of the representations and warranties set forth in the
Loan Agreement to the extent applicable to Pledgor are true, correct and
complete as written.
 
3.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact regarding Pledgor or its properties, nor fails to disclose any
material fact regarding Pledgor or its properties necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that Pledgor has failed to disclose to Agent in writing that could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 4. COVENANTS
 
4.1. Covenants of Pledgor. Until the Full Payment of all Secured Obligations,
Pledgor shall:
 
4.1.1 Protect Pledged Collateral. Preserve and protect the Pledged Collateral.
 
4.1.2 No Liens. Not create, incur, assume, or permit to exist any liens,
encumbrances, security interests, levies, assessments, or charges on or in any
of the Pledged Collateral, except those approved in writing by Agent.
 
4.1.3 No Sales. Not sell, encumber, or otherwise dispose of or transfer any
Pledged Collateral, or any right or interest therein and will: (a) not issue any
other stock or membership or other equity interests in addition to or in
substitution for the Pledged Collateral, except to Pledgor; and (b) pledge
hereunder, immediately upon Pledgor’s acquisition (directly or indirectly)
thereof, any and all additional shares of stock or membership or other equity
interests of any of Pledgor’s Subsidiaries.

3

--------------------------------------------------------------------------------



4.1.4 Defend Title. Appear in and defend, at Pledgor’s own expense, any action
or proceeding that may affect Pledgor’s title to or Agent’s interest in the
Pledged Collateral.
 
4.1.5 Taxes on Pledged Collateral. Promptly pay and discharge all taxes,
assessments, and governmental charges or levies imposed on the Pledgor or any of
the Pledged Collateral before the same become delinquent.
 
4.1.6 Further Assurances. Procure or execute and deliver, from time to time, in
form and substance satisfactory to Agent, any stock powers, bond powers,
endorsements, assignments, financing statements, estoppel certificates, or other
writings deemed necessary or appropriate by Agent to perfect, maintain, or
protect Agent’s security interest in the Pledged Collateral and the priority
thereof, and take such other action and deliver such other documents,
instruments, and agreements pertaining to the Pledged Collateral as Agent may
reasonably request to effectuate the intent of this Agreement.
 
4.1.7 Advances. If Agent gives value to enable Pledgor to acquire rights in or
use of any Pledged Collateral, use such value only for such purpose.
 
4.1.8 Records and Other Information. Keep accurate and complete records of the
Pledged Collateral and provide Agent with access thereto with the right to make
extracts therefrom and provide Agent with such other information pertaining to
the Pledged Collateral as Agent may reasonably request from time to time.
 
SECTION 5.AUTHORIZED ACTION BY AGENT
 
5.1 Attorney-in-Fact. Pledgor hereby irrevocably appoints Agent as its
attorney-in-fact to do (but Agent shall not be obligated to and shall not incur
any liability to Pledgor or any third party for failure to do) any act that
Pledgor is obligated by this Agreement to do, and (subject to Section 6.1 below)
to exercise such rights and powers as Pledgor might exercise with respect to the
Pledged Collateral, including the right to:
 
(a) Collect by legal proceedings or otherwise and endorse, receive and receipt
for all payments, proceeds and other sums and property now or hereafter payable
on or in respect of the Pledged Collateral, including dividends, distributions,
profits and interest payments;
 
(b) Enter into any extension, reorganization, deposit, merger, or consolidation
agreement or other agreement pertaining to any of the Pledged Collateral, and in
connection therewith, to: (i) deposit or surrender control of the Pledged
Collateral thereunder; (ii) accept other property in exchange therefor; and
(iii) do and perform such acts and things as Agent may deem proper; and any
money or property secured in exchange therefor will be applied to the Secured
Obligations or held by Agent pursuant to the provisions of this Agreement;
 
(c) Protect and preserve the Pledged Collateral;
 
(d) If any Event of Default has occurred and is continuing, transfer the Pledged
Collateral to its own or its nominee’s name; and
 
4

--------------------------------------------------------------------------------


 
(e) If any Event of Default has occurred and is continuing, make any compromise,
settlement, or adjustment, and take any action Agent deems advisable, with
respect to the Pledged Collateral.
 
5.2. Reimbursement. Pledgor agrees to reimburse Agent upon demand for any costs
and reasonable expenses, including attorneys’ fees, that Agent may incur while
acting as Pledgor’s attorney-in-fact under this Agreement, all of which costs
and expenses are included in the Secured Obligations and are payable upon
demand. It is further agreed and understood between the parties hereto that such
care as Agent gives to the safekeeping of its own property of like kind
constitutes reasonable care of the Pledged Collateral when in Agent’s
possession; provided, however, that Agent will not be required to make any
presentment, demand, or protest, or give any notice and need not take any action
to preserve any rights against any prior party or any other person in connection
with the Secured Obligations or with respect to the Pledged Collateral.
 
5.3. Irrevocable Interests. All the foregoing powers authorized in this Section
5, being coupled with an interest, are irrevocable so long as any of the Secured
Obligations are outstanding.
 
SECTION 6. TRANSFER, VOTING, DIVIDENDS, ETC.
 
6.1. Prior to Event of Default. Notwithstanding any other provision of this
Agreement, so long as no Event of Default has occurred and is continuing:
 
(a) Pledgor is entitled to exercise all voting powers pertaining to all shares
of stock or membership or other equity interests constituting Pledged Collateral
for all purposes not inconsistent with the terms of this Agreement;
 
(b) Pledgor is entitled to receive and retain all dividends or distributions
(other than shares of stock or membership or other equity interests or
liquidating dividends or distributions) and all interest payments payable in
respect of the Pledged Collateral; provided, that such dividends, distributions,
or interest payments are permitted by the terms of the Loan Agreement and the
other Loan Documents; and provided, further, however, that all shares of stock
or property representing shares of stock or liquidating dividends or a
distribution or return of capital upon or in respect of the shares of stock
constituting Pledged Collateral or resulting from a split-up, revision, or
reclassification of such Pledged Collateral or received in exchange therefor, as
a result of a merger, consolidation, or otherwise, must be paid or transferred
directly to Agent immediately upon receipt thereof by Pledgor and be retained by
Agent as Pledged Collateral hereunder (or applied to the Secured Obligations in
accordance with the terms of the Loan Agreement); and
 
(c) In order to permit Pledgor to exercise such voting powers and to receive
such dividends, Agent will, if necessary and upon the written request of
Pledgor, from time to time, execute and deliver to Pledgor appropriate proxies.
 
6.2. During Event of Default. If any Event of Default has occurred and while the
same is continuing:
 
(a) Agent or its nominee or nominees, may, if Agent so elects by written notice
to Pledgor, have the sole and exclusive right to exercise all voting powers
pertaining to the shares of stock or membership or other equity interests
constituting Pledged Collateral, and may exercise such powers in such manner as
Agent may elect, and Pledgor hereby grants Agent an irrevocable proxy, coupled
with an interest, to vote such shares of stock or membership or other equity
interests; provided, however, that such proxy will terminate upon termination of
Agent’s security interest in the Pledged Collateral; and

5

--------------------------------------------------------------------------------



(b) All dividends and other distributions and profits made upon or in respect of
the Pledged Collateral and all interest payments must be paid directly to and be
retained by Agent as Pledged Collateral hereunder (or applied to the Secured
Obligations, consistent with the terms of the Loan Agreement).
 
SECTION 7. DEFAULT AND REMEDIES
 
7.1. Events of Default. Any “Event of Default” as defined in the Loan Agreement
shall be an “Event of Default” hereunder.
 
7.2. Remedies upon Default. If an Event of Default described in Section 11.1(j)
of the Loan Agreement occurs with respect to Pledgor, then to the extent
permitted by Applicable Law, all Secured Obligations shall become automatically
due and payable by Pledgor, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default has occurred and is continuing,
Agent may in its discretion (and shall upon written direction of Required
Lenders) do any one or more of the following from time to time:
 
(a) declare any Secured Obligations immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, including notice of intent to accelerate and notice of
acceleration, all of which are hereby waived by Pledgor to the fullest extent
permitted by law;
 
(b) settle, compromise, or release, on terms acceptable to Agent, in whole or in
part, any amounts owing on the Pledged Collateral, and to extend the time of
payment, in Agent’s name or in the name of Pledgor, in respect thereof;
 
(c) apply to the payment of the Secured Obligations, or collect the Pledged
Collateral, notwithstanding any forfeiture of interest or loss of other rights
of Pledgor against any obligor on the Pledged Collateral resulting from such
action;
 
(d) sell or otherwise dispose of the Pledged Collateral in accordance with
Applicable Law, or any part thereof, either at public or private sale, on any
broker’s board or securities exchange, in lots or in bulk, for cash, on credit,
or otherwise, with or without representations or warranties, and upon such terms
as are acceptable to Agent; and
 
(e) exercise any other default rights or remedies afforded under the Loan
Agreement, any other Loan Document, or any other agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC.
 
7.3. Application of Proceeds. The net cash proceeds resulting from the
collection, liquidation, sale, or other disposition of the Pledged Collateral
will be applied first, to the expenses (including all attorneys’ fees) of
holding, storing, preparing for sale, selling, collecting, liquidating, and the
like, including any brokerage commissions and stamp or transfer taxes, and then
to the satisfaction of all Secured Obligations, application as to any particular
obligation or indebtedness or against principal or interest to be in Agent’s
absolute discretion.

6

--------------------------------------------------------------------------------



7.4. Securities Act. If by reason of any prohibition contained in the Securities
Act, as now or hereafter in effect, or in applicable California or other state
securities laws, as now or hereafter in effect, or in any rules or regulations
pertaining to any of the foregoing laws, Agent believes in its sole judgment
that it is compelled to resort to one or more private sales of shares of stock
constituting Pledged Collateral to a single purchaser or a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof, Pledgor acknowledges and agrees that private
sales of such Pledged Collateral may be held notwithstanding that such sales may
be at prices and on other terms less favorable to Pledgor than if such Pledged
Collateral were sold at public sale. The Pledgor further agrees that Agent has
no obligation to delay the sale of any such Pledged Collateral for the period of
time necessary to permit registration of the Pledged Collateral, even if the
issuer thereof would, or should, agree to register such Pledged Collateral for
public sale under applicable securities laws. The Pledgor specifically agrees
that private sales made under the foregoing circumstances shall be deemed to
have been made in a “commercially reasonable” manner.
 
7.5. Duty of Agent. Agent is not under any duty or obligation whatsoever to
collect any dividends, interest, profits, or other payments due or accruing in
respect of the Pledged Collateral or to take any action to preserve rights in
connection with any Pledged Collateral, including making or giving any
presentment, demands for performance, notices of non-performance, protests,
notices of protest, or notices of dishonor in connection with any Pledged
Collateral.
 
7.6. Return; Acquittance. Agent may deliver any Pledged Collateral to Pledgor at
any time and the receipt thereof by Pledgor will be a complete and full
acquittance in respect of the Pledged Collateral so delivered, and Agent will
thereafter be discharged from any liability or responsibility therefor.
 
7.7. Remedies Cumulative; No Waiver.
 
7.7.1 Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Pledgor and each other
Obligated Party contained in the Loan Documents are cumulative and not in
derogation or substitution of each other. In particular, the rights and remedies
of Agent and Lenders are cumulative, may be exercised at any time and from time
to time, concurrently or in any order, and shall not be exclusive of any other
rights or remedies that Agent and Lenders may have, whether under any agreement,
by law, at equity or otherwise.
 
7.7.2 Waivers. The failure or delay of Agent or any Lender to require strict
performance by Pledgor with any terms of the Loan Documents, or to exercise any
rights or remedies with respect to Pledged Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Secured Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Pledgor and executed by Agent or
the requisite Lenders, and such modification shall be applicable only to the
matter specified. No waiver of any Default or Event of Default shall constitute
a waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated. If Agent or any Lender accepts performance by Pledgor
under any Loan Documents in a manner other than that specified therein, or
during any Default or Event of Default, or if Agent or any Lender shall delay or
exercise any right or remedy under any Loan Documents, such acceptance, delay or
exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy.

7

--------------------------------------------------------------------------------



SECTION 8. MISCELLANEOUS
 
8.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Pledgor and Agent and their respective successors and assigns,
except that Pledgor shall not have the right to assign its rights or delegate
its obligations under any Loan Documents.
 
8.2. Amendments. No modification of this Agreement shall be effective without
the prior written agreement of Agent and Pledgor.
 
8.3. Indemnity. PLEDGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
Pledgor have any obligation hereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.
 
8.4. Notices and Communications. All notices and other communications by or to a
party hereto shall be in writing and shall be given to Pledgor, at Pledgor’s
address shown on the signature pages to the Loan Agreement, and to Agent at its
address shown on the signature pages to the Loan Agreement, or at such other
address as such party may hereafter specify by notice in accordance with this
Section 8.4. Each such notice or other communication shall be effective only (a)
if given by facsimile transmission, when transmitted to the applicable facsimile
number, if confirmation of receipt is received; (b) if given by mail, three
Business Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged. Any written
notice or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Electronic and voice mail may not be used as effective notice
hereunder.
 
8.5. Performance of Secured Obligations. Agent may, in its discretion at any
time and from time to time, at Pledgor’s expense, pay any amount or do any act
required of Pledgor hereunder or otherwise lawfully requested by Agent to (a)
enforce any Loan Documents or collect any Secured Obligations; (b) protect,
insure, maintain or realize upon any Pledged Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Pledged Collateral,
including any payment of a judgment, insurance premium, any discharge of a Lien
or any other claim. All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section 8.5 shall be reimbursed to Agent by
Pledgor, on demand, with interest from the date incurred to the date of payment
thereof at the Default Rate applicable to Base Rate Revolver Loans. Any payment
made or action taken by Agent under this Section 8.5 shall be without prejudice
to any right to assert an Event of Default or to exercise any other rights or
remedies under the Loan Documents.
 
8.6. Severability. Wherever possible, each provision hereof shall be interpreted
in such manner as to be valid under Applicable Law. If any provision is found to
be invalid under Applicable Law, it shall be ineffective only to the extent of
such invalidity and the remaining provisions hereof shall remain in full force
and effect.
 
8.7. Cumulative Effect; Conflict of Terms. The provisions of this Agreement and
the other the Loan Documents are cumulative. The parties acknowledge that the
Loan Documents may use several limitations, tests or measurements to regulate
similar matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise provided in another Loan Document (by
specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control.

8

--------------------------------------------------------------------------------



8.8. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement.
 
8.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
8.10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
8.11. Consent to Forum; Arbitration.
 
8.11.1 Forum. PLEDGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES,
CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. PLEDGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES
THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.4. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against
Pledgor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Agreement shall be
deemed to preclude enforcement by Agent of any judgment or order obtained in any
forum or jurisdiction.
 
8.11.2 Arbitration. Notwithstanding any other provision of this Agreement to the
contrary, any controversy or claim among the parties relating in any way to any
Secured Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section 8.11.2. In the event of any inconsistency, the terms of this Section
8.11.2 shall control. If AAA is unwilling or unable to serve as the provider of
arbitration or to enforce any provision of this Section 8.11.2, Agent may
designate another arbitration organization with similar procedures to serve as
the provider of arbitration. The arbitration proceedings shall be conducted in
Los Angeles or Pasadena, California. The arbitration hearing shall commence
within 90 days of the arbitration demand and close within 90 days thereafter.
The arbitration award must be issued within 30 days after close of the hearing
(subject to extension by the arbitrator for up to 60 days upon a showing of good
cause), and shall include a concise written statement of reasons for the award.
The arbitrator shall give effect to applicable statutes of limitation in
determining any controversy or claim, and for these purposes, service on AAA
under applicable AAA rules of a notice of claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this Section 8.11.2 or whether a
controversy or claim is arbitrable shall be determined by the arbitrator. The
arbitrator shall have the power to award legal fees to the extent provided by
this Agreement. Judgment upon an arbitration award may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuant to a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief. No controversy or claim shall be submitted to arbitration
without the consent of all parties if, at the time of the proposed submission,
such controversy or claim relates to an obligation secured by Real Estate, but
if all parties do not consent to submission of such a controversy or claim to
arbitration, it shall be determined as provided in the next sentence. At the
request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was commenced.
None of the foregoing provisions of this Section 8.11.2 shall limit the right of
Agent or Lenders to exercise self-help remedies, such as setoff, foreclosure or
sale of any Pledged Collateral or to obtain provisional or ancillary remedies
from a court of competent jurisdiction before, after or during any arbitration
proceeding. The exercise of a remedy does not waive the right of any party to
resort to arbitration or reference. At Agent’s option, foreclosure under a
Mortgage may be accomplished either by exercise of power of sale thereunder or
by judicial foreclosure.

9

--------------------------------------------------------------------------------



8.12. Waivers by Pledgor. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
PLEDGOR WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
TO ANY LOAN DOCUMENTS, SECURED OBLIGATIONS OR PLEDGED COLLATERAL; (B)
PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT,
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY
COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES
AT ANY TIME HELD BY AGENT ON WHICH PLEDGOR MAY IN ANY WAY BE LIABLE, AND HEREBY
RATIFIES ANYTHING AGENT MAY DO IN THIS REGARD; (C) NOTICE PRIOR TO TAKING
POSSESSION OR CONTROL OF ANY PLEDGED COLLATERAL; (D) ANY BOND OR SECURITY THAT
MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING AGENT TO EXERCISE ANY RIGHTS OR
REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (F)
ANY CLAIM AGAINST AGENT OR ANY LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION, SECURED
OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G) NOTICE OF
ACCEPTANCE HEREOF. Pledgor acknowledges that the foregoing waivers are a
material inducement to Agent and Lenders entering into the Loan Agreement and
that Agent and Lenders are relying upon the foregoing in their dealings with
Pledgor. Pledgor has reviewed the foregoing waivers with its legal counsel and
has knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
8.13. Advice of Counsel. Pledgor acknowledges that it has either obtained the
advice of counsel or has had the opportunity to obtain such advice in connection
with the terms and provisions of this Pledge Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
PLEDGOR:
   
SPORT CHALET, INC.,
a Delaware corporation
       
By:
/s/ Howard Kaminsky
Name:
Howard Kaminsky
Title:
Executive Vice President and CFO

 
Signature Page


--------------------------------------------------------------------------------




AGENT:
   
BANK OF AMERICA, N.A, as agent
   
By:
/s/ Stephen King
Name:
Stephen J. King
Title:
Vice President

 
Signature Page
 

--------------------------------------------------------------------------------



SCHEDULE I
 
Class of Stock
 
No./ Percentage of Shares/ Membership Interests
     
1. Sport Chalet Team Sales, Inc.
 
100 shares (100%) of common stock.
     
2. Sport Chalet Value Services, LLC
 
100% of membership interests



I-1-

--------------------------------------------------------------------------------



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE


Pursuant to that certain Pledge Agreement dated as of June __, 2008, the
undersigned hereby assigns and transfers unto
____________________________________, ________________ shares of common stock of
SPORT CHALET TEAM SALES, INC., a corporation organized under the laws of the
State of California, standing in the name of the undersigned on the books of
said corporation, represented by Certificate(s) No. ____________, and does
hereby irrevocably constitute and appoint ____________________________________as
attorney to transfer said shares of said common stock on the books of said
corporation, with full powers of substitution in the premises.


Dated: __________________


SPORT CHALET, INC.,
a Delaware corporation
   
By:
 
Name:
Howard Kaminsky
Title:
Executive Vice President and CFO




--------------------------------------------------------------------------------

